--------------------------------------------------------------------------------

Exhibit 10.21

[logo_photronics.jpg]


This Agreement is entered into as of January 20, 2018 by and between Photronics,
Inc., a Connecticut corporation (the “Company”) and DEMA Associates, LLC 
(“Consultant”).


WHEREAS, the Company believes that it will benefit from an ongoing consulting
arrangement between Consultant and the Company, pursuant to which Consultant
will provide certain services on an independent contractor basis as outlined
below and Consultant has agreed to provide certain consulting and advisory
services to the Company pursuant to the terms set forth herein.


NOW, THEREFORE, Consultant and the Company hereby agree as follows:


1)  Consulting Services


During the term of this Agreement, Consultant agrees to make himself and or
associates from DEMA Associates, LLC reasonably available to render at the
request of the Company, such consulting services as are reasonably requested by
the Company. Consultant will devote a reasonable amount of time, not to exceed
forty hours (40) per month, to the provision of the Services. Consultant will
provide an invoice to the Company to indicate the forty hours worked per month
and the services provided to the Company. The form of invoice is attached hereto
as Exhibit A.  The Company will provide Consultant with a paid cell phone and a
laptop computer.


2)  Compensation


As compensation for Consultant’s services during the term of this Agreement, the
Company agrees to provide consulting fees and benefits under the terms specified
below:


Fees:  In consideration for the consulting services, the Company will pay a
consulting fee in the amount of three hundred and ninety thousand dollars
($390,000) per year (“Consulting Fees”).  The Company shall pay the Consulting
Fees in equal monthly payments of thirty-two thousand five hundred dollars
($32,500.00) throughout the Consulting Period.  The Consulting Fees will be paid
at the address set forth above.


In the event that Consultant is required to travel in order to perform the
Services under this Agreement, the Company will reimburse Consultant for such
reasonable travel expenses incurred upon the presentation by Consultant of a
detailed and itemized account of such expenses with proper documentation and
such other supporting information as the Company may reasonably request. Except
as provided above with respect to travel expenses, the Company will not be
responsible for payment or reimbursement of Consultant’s expenses in his
performance of the Services, unless such expense is approved in advance by the
Company.
 

--------------------------------------------------------------------------------

3)  Term


This Agreement will be effective as of January 20, 2018 and will continue in
effect for a period of four (4) years.


4)  Non-Competition and Non-Solicitation


Consultant hereby agrees that during the Consulting Period, and for a period of
three (3) years after the termination of this Agreement, he will not, without
first obtaining the Company’s prior written approval, directly or indirectly
engage or prepare to engage in any activities in competition with the Company or
accept employment, provide services to, or establish a business relationship
with a business or individual engaged in or preparing to engage in competition
with the Company.  Consultant is free to engage in other work or business
activities during the Consulting Period as long as they are not competitive with
the Company.  For purposes of this paragraph, the holding of less than one
percent (1%) of the outstanding voting securities of any firm or business
organization in competition with the Company shall not constitute activities or
services precluded by this paragraph.  Consultant also agrees that through the
end of the Consulting Period and for a period of one (1) year thereafter, he
will not, either directly or through others, solicit or attempt to solicit any
employee or other personnel of the Company to terminate his or her relationship
with the Company or to become an employee, consultant or independent contractor
to or for any other person or entity.  Further, Consultant agrees not to
disparage the Company in any manner likely to be harmful to the Company’s
business reputation, or the personal or business reputation of the Company’s
directors, shareholders or employees.  Consultant agrees that the Consulting
Fees adequately compensate you for the restrictions of this paragraph.


5)  Liquidated Damages/Specific Performance




a)
Consultant agrees that it would be impracticable or extremely difficult to
ascertain the amount of actual damages caused by breach of Article (4),
Non-Competition and Non-Solicitation, of this Agreement.  Therefore, Consultant
agrees that, in the event of such a breach, the Company will be entitled to
withhold further payments of all Consulting Fees, recover all Consulting Fees
already paid to Consultant, and obtain such injunctive and other relief as
appropriate. Consultant further agree that this liquidated damage provision
represents reasonable compensation for the loss which would be incurred by the
Company because of any such breach.





b)
In the event Consultant claims that the Company is in breach of this Agreement,
in addition to any other remedies available to Consultant, Consultant shall be
entitled to obtain specific performance of this Agreement.

 

--------------------------------------------------------------------------------

6.  Independent Contractor Status of Consultant.


Consultant’s legal status is as an independent contractor of Company. Nothing in
this Agreement makes Consultant the agent, partner, joint venturer, employee or
legal representative of Company for any purpose whatsoever; nor shall Consultant
hold himself out as such. Consultant will have no authority to bind Company in
any manner or for any purpose. Consultant will not be an employee of Company for
any purpose, including for purposes of the Fair Labor Standards Act’s minimum
wage and overtime provisions, nor any other provision of federal, state, or
local law applicable to employees. Further, Consultant understands and agrees
that he will not be entitled to any employment benefits that may be made
available by the Company to its employees, including but not limited to vacation
pay, sick leave, retirement benefits, social security, workers’ compensation,
health or disability benefits, and unemployment insurance benefits. The parties
acknowledge that Consultant was an employee of Company immediately prior to the
commencement of this Agreement.


Consultant understands that the Company will not be responsible for withholding
or paying any federal or state income, social security or other taxes in
connection with any compensation paid under this Agreement, and Consultant
agrees that he is solely responsible for any tax obligations which may arise
from the payment of compensation to Consultant pursuant to this Agreement.


7.  Confidential Information.


(a)    Consultant acknowledges that during his engagement with Company he may
have access to certain confidential and proprietary information belonging to the
Company or third parties who may have furnished such information under
obligations of confidentiality, relating to and used in the Company’s business
(collectively, “Confidential Information”). Consultant acknowledges that, unless
otherwise available to the public, Confidential Information includes, but is not
limited to, the following categories of information and material, including all
copies, notes, or other reproductions or replicas thereof: financial statements
and information; budgets, forecasts, and projections; business and strategic
plans; marketing strategies; research and development projects; records relating
to any intellectual property developed by, owned by, controlled, licensed, or
maintained by the Company; information related to the Company’s inventions,
research, products, designs, methods, know-how, formulae, techniques, systems,
processes; customer lists; non-public information relating to the Company’s
customers, suppliers, employees, distributors, or investors; the specific terms
of the Company’s agreements or arrangements, whether oral or written, with any
customer, supplier, vendor, or contractor with which the Company may be
associated from time to time; and any and all information relating to the
operation of the Company’s business which the Company may from time to time
designate as confidential or proprietary or that Consultant reasonably knows
should be, or has been, treated by the Company as confidential or proprietary.
Confidential Information encompasses all formats in which information is
preserved, whether electronic, print, or any other form, including all
originals, copies, notes, or other reproductions or replicas thereof.


(b)    Confidential Information does not include any information that: (i) at
the time of disclosure is generally known to, or readily ascertainable by, the
public; (ii) becomes known to the public through no fault of Consultant or other
violation of this Agreement; or (iii) is disclosed to Consultant by a third
party under no obligation to maintain the confidentiality of the information.


--------------------------------------------------------------------------------

(c)    Consultant agrees that he will maintain the confidentiality of the
Confidential Information at all times during and following his engagement by the
Company and will not, directly or indirectly, use or disclose any Confidential
Information for any purpose other than to the extent necessary to perform the
Services.


(d)    The restrictions in Section 7(c) above will not apply to any information
that Consultant is required to disclose by law, provided that the Consultant (i)
notifies the Company of the existence and terms of such obligation, (ii) gives
the Company a reasonable opportunity to seek a protective or similar order to
prevent or limit such disclosure, and (iii) only discloses that information
actually required to be disclosed.


(e)    Upon termination of Consultant’s engagement with the Company for any
reason, or at any time upon request of the Company, Consultant will promptly
deliver to the Company all Confidential Information in any form along with all
personal property belonging to the Company that is in Consultant’s possession,
custody, or control, including, without limitation, all files, memoranda,
designs, correspondence, manuals, programs, data, records, notes, notebooks,
reports, papers, equipment, computer software, proposals, or any other file,
material, document or possession (whether in hard copy or any electronic
format), however obtained, along with any reproductions or copies.


8.    Governing Law; Venue. This Agreement will be governed by and construed in
accordance with the laws of the State of Connecticut, without regard to that
body of law known as choice of law. Each party (a) consents to the personal
jurisdiction of said courts, (b) waives any venue or inconvenient forum defense
to any proceeding maintained in such courts, and (c) agrees not to bring any
proceeding arising out of or relating to this Agreement in any other court.


PHOTRONICS, INC.
 
DEMA Associates, LLC
         
By:
/s/ Richelle E. Burr
 
By:
/s/ Constantine S. Macricostas
Title:
Vice President
 
Title:
President




--------------------------------------------------------------------------------